DETAILED ACTION
The instant application having application No 17/128921 filed on 12/21/2020 is presented for examination by the examiner.

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found
to conform to the requirements prescribed in 37 C.F.R 1.63.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16-17, 19-21, 23, 26-27, 29-31, 33, and 36-47 of Patent Application No. 16318244 and 16250519 (hereafter Patent Application 10880799 and 10880789).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on transmitting, to the DU of the base station, a second message based on the first message, the second message including information on at least one cell in the DU and vice versa.
For claim 1, Patent Application discloses a method performed by a central unit (CU) of a base station, the method comprising receiving, from a distributed unit (DU) of the base station, a first message for setting up an F 1 interface, the first message including an identity on the DU and serving cell information on the DU; storing data included in the first message; and transmitting, to the DU of the base station, a second message based on the first message, the second message including information on at least one cell in the DU, wherein the serving cell information includes a global cell identity, a physical cell identity, a public land mobile network (PLMN) identity, cell frequency information and cell bandwidth information, and wherein the information on the at least one cell includes the global cell identity(See claim 16).
For claim 2, Patent Application discloses the information on the at least one cell further includes at least one of the physical cell identity, master information, or a system information block for the at least one cell (See claim 16).
For claim 4, Patent Application discloses the first message further includes capability information on the DU, and wherein the serving cell information further includes a tracking area code (See claim 16).
For claim 4, Patent Application discloses the information on the at least one cell included in the second message indicates an establishment of the at least one cell in the DU (See claim 16).
For claim 5, Patent Application discloses the at least one cell is to be activated based on the second message (See claim 16).
For claim 6, Patent Application discloses receiving, from the DU of the base station, an initial transfer message through the Fl interface, the initial transfer message including a radio resource control (RRC) connection request message received on the at least one cell from a terminal, wherein the initial transfer message further includes a cell-radio network temporary identifier (C-RNTD allocated by the DU (See claim 16 and 17). 
For claim 7, Patent Application discloses transmitting, to the DU of the base station, a first RRC transfer message including an RRC connection setup message for the terminal; receiving, from the DU of the base station, a second RRC transfer message including an RRC connection complete message for the terminal; and transmitting, to an access and mobility management function (AMF), an initial terminal message (See claim 16 and 19).
For claim 8, Patent Application discloses a method performed by a distributed unit (DU) of a base station, the method comprising: transmitting, to a central unit (CU) of the base station, a first message for setting up an FI interface, the first message including an identity on the DU and serving cell information on the DU; receiving, from the CU of the base station, a second message based on the first message, the second message including information on at least one cell in the DU, wherein the serving cell information includes a global cell identity, a physical cell identity, a public land mobile network (PLM) identity, cell frequency information and cell bandwidth information, and wherein the information on the at least one cell includes the global cell identity(See claim 20). 
For claim 9, Patent Application discloses the information on the at least one cell further includes at least one of the physical cell identity, master information, or a system information block for the at least one cell (See claim 20).
For claim 10, Patent Application discloses the first message further includes capability information on the DU, and wherein the serving cell information farther includes a tracking area code (See claim 20). 
For claim 11, Patent Application discloses the information on the at least one cell included in the second message indicates an establishment of the at least one cell in the DU (See claim 20).
For claim 12, Patent Application discloses the at least one cell is to be activated based on the second message (See claim 20).
For claim 13, Patent Application discloses transmitting, to the CU of the base station, an initial transfer message through the Fl interface, the initial transfer message including a radio resource control (RRC) connection request message received on the at least one cell from a terminal, wherein the initial transfer message further includes a cell-radio network temporary identifier (C-RNTD allocated by the DU(See claim 20 and 21).
For claim 14, Patent Application discloses receiving, from the CU of the base station, a first RRC transfer message including an RRC connection setup message for the terminal, transmitting, to the terminal, the RRC connection setup message for the terminal, receiving, from the terminal, an RRC connection setup complete message for the terminal, and transmitting, to the CU of the base station, a second RRC transfer message including the RRC connection complete message for the terminal(See claim 23). 
For claim 15, Patent Application discloses a central unit (CU) of a base station comprising a transceiver; and a controller coupled with the transceiver and configured to receive, from a distributed unit (DU) of the base station, a first message for setting up an FI interface, the first message including an identity on the DU and serving ceil information on the DU, store daia included in the first message, and transmit, to the DU of the base station, a second message based on the first message, the second message including information on at least one cell in the DU, wherein the serving cell information includes a global cell identity, a physical cell identity, a public land mobile network (PLMN) identity, cell frequency information and cell bandwidth information, and wherein the information on the at least one cell includes the global cell identity(See claim 26).
For claim 16, Patent Application discloses the information on the at least one cell further includes at least one of the physical cell identity, master information, or a system information block for the at least one cell (See claim 26).
For claim 17, Patent Application discloses the first message further includes capability information on the DU, and wherein the serving cell information further includes a tracking area code (See claim 26).
For claim 18, Patent Application discloses the information on the at least one cell included in the second message indicates an establishment of the at least one cell in the DU (See claim 26).
For claim 19, Patent Application discloses the at least one cell is to be activated based on the second message (See claim 26).
For claim 20, Patent Application discloses the controller is further configured to: receive, from the DU of the base station, an initial transfer message through the Fl interface, the initial transfer message including a radio resource control (RRC) connection request message received on the at least one cell from a terminal, wherein the initial transfer message further includes a cell-radio network temporary identifier (C-RNTD allocated by the DU(See claim 26 and 27).
For claim 21, Patent Application discloses the controller is further configured to: transmit, to the DU of the base station, a first RRC transfer message including an RRC connection setup message for the terminal, receive, from the DU of the base station, a second RRC transfer message including an RRC connection complete message for the terminal, and transmit, to an access and mobility management function (AMF), an initial terminal message(See claim 29).
For claim 22, Patent Application discloses a distributed unit (DU) of a base station comprising: a transceiver; and a controller coupled with the transceiver and configured to: transmit, to a central unit (CU) of the base station, a first message for setting up an Fl interface, the first message including an identity on the DU and serving cell information on the DU, receive, from the CU of the base station, a second message based on the first message, the second message including information on at least one cell in the DU, wherein the serving cell information includes a global cell identity, a physical cell identity, a public land mobile network (PLMNN} identity, cell frequency information and cell bandwidth information, and wherein the information on the at least one cell includes the global cell identity(See claim 30). 
For claim 23, Patent Application discloses the information on the at least one cell further includes at least one of the physical cell identity, master information, or a system information block for the at least one cell (See claim 30).
For claim 24, Patent Application discloses the first message further includes capability information on the DU, and wherein the serving cell information further includes a tracking area code for each serving cell in the DU (See claim 30)).
For claim 25, Patent Application discloses the information on the at least one cell included in the second message indicates an establishment of the at least one cell in the DU(See claim 30).
For claim 26, Patent Application discloses the at least one cell is to be activated based on the second message (See claim 30).
For claim 27, Patent Application discloses the controller is further configured to: transmit, to the CU of the base station, an initial transfer message through the FI interface, the initial transfer message including a radio resource control (RRC) connection request message received on the at least one cell from a terminal, wherein the initial transfer message further includes a cell-radio network temporary identifier (C-RNTT) allocated by the DU(See claim 30 and 31).
For claim 28, Patent Application discloses controller is further configured to: receive, from the CU of the base station, a first RRC transfer message including an RRC connection setup message for the terminal, transmit, to the terminal, the RRC connection setup message for the terminal, receive, from the terminal, an RRC connection setup complete message for the terminal,  and transmit, to the CU of the base station, a second RRC transfer message including the RRC connection complete message for the terminal(See claim 33).  
Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
Guo et al. (US 20180034515, Feb. 1, 2018) teaches Method and Apparatus For Handling UE Beamforming in a Wireless Communication System.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464